      Case 1:17-cv-07417-VM-HBP Document 142 Filed 08/19/19 Page 1 of 3

          Case 1:17-cv-07417-VM-HBP Document 141 Filed 08/16/19 Page 1 of 3

                                              LAW OFFICES
                                WILLIAMS S CONNOLLY LLP
                                       725 TWELFTH STREET, N.W.
                                     WASHINGTON, D. C. 20005-5901                EDWARD BENNETT WILLIAMS      lal20-JS88)
KENNETH J. BROWN                                                                    PAUL R. COl-lNOLLY (182   1;178)

 (202) 434-5818                              (202) 434-5000
  kbrown@wc.com
                                           FAX (202) 434-5029

USDCSDNY
DOCUMENT
ELECTRONICALLY FILED                                                      fl/6     JC /J' £ ti v t,,;5,-
DOC#:
          ---------
DATE FILED: yfiq ~ , q                     August 16, 2019
                                                                  (Y /
                                                                L~ }T"/31)..
                                                                            ?lf-c.P rw/
                                                                                   /f     /f /f'/1,~
                                                                                                       &>


   VIAECF

   The Honorable Henry Pitman
   United States Magistrate Judge
   United States Courthouse                                                        ENRYPITMAN
   500 Pearl Street                                                      UNITED STATES MAGISTRATE JU          E
   New York, NY 10007-1312                                                     I,,. /o/   --/'f

          Re:      Coventry Capital US LLC v. EEA Life Settlements, Inc., et al.,
                   Civil Action No. 1:17-cv-07417-VM-HBP

   Dear Judge Pitman:

          I write on behalf of Plaintiff Coventry Capital US LLC ("Coventry") and Defendants
   Life Settlements, Inc. ("EEA, Inc."), Vincent Piscaer, and Hiren Patel to jointly and respec
   request an extension of the schedule in this matter.

          On February 14, 2019, Coventry sought a four-month extension of the then-exi
   deadlines in this case, explaining:

                 On January 24, 2019, the Court denied Coventry's motions (1) for sanctions a
          Defendants Vincent Piscaer and Hiren Patel, and (2) to compel Defendant EEA
          Settlements, Inc. to produce documents within its possession, custody, or control. See
          No. 111. On February 7, 2019, Coventry filed its objections to the Court's order with
          Marrero, Dkt. No. 121, whose ruling on those objections will resolve key issues reg
          the scope of discovery. This ruling necessarily will affect the other, fast-approa mg
          discovery deadlines in this case. If these objections are sustained, an extensi of
          approximately four months will be needed for (1) the Defendants to produce addi
          documents, and (2) the parties to subsequently complete deposition discovery.

                 If the objections are overruled, Coventry may pursue relief under the
           Convention, as the Court suggested in its Order. See Dkt. No. 111 at 17, 19. Co
      Case 1:17-cv-07417-VM-HBP Document 142 Filed 08/19/19 Page 2 of 3
         Case 1:17-cv-07417-VM-HBP Document 141 Filed 08/16/19 Page 2 of 3
Hon. Henry Pitman
August 16, 2019
Page2

         properly "employ[ed] Rule 34 without first resorting to the Hague Convention," In re} ag
         Telecom Holdings, Ltd. Sec. Litig., 236 F.R.D. 177, 182 (S.D.N. Y. 2006) (inte hal
         quotation marks omitted), because the Hague Convention's process is arduous and ra ely
         yields the same relief as Rule 34. See, e.g., Laydon v. Mizuho Bank, Ltd., 183 F. Supp 3d
         409,422 (S.D.N.Y. 2016). As the Court also noted, that process "can be time consumi1 ~-"
         Dkt. No. 111 at 17. Accordingly, if Coventry does seek relief under the Hague Convent bn,
         it may be necessary to consider a further extension. Coventry believes, however, that he
         appropriate course is to consider that issue only if and when it becomes necessary to do so.

Dkt. No. 123 (Letter from K. Brown to Hon. Pitman) at 1-2. Defendants did not oppose his
extension, and the Court "so-ordered" it the day it was submitted. See Dkt. No. 124 (Feb. 14, 2 19
Order) at 2.

       Three months later, on May 15, 2019, Coventry and EEA, Inc. sought another three-mo lth
extension of the then-existing case deadlines, explaining that "[t]he circumstances that led to 1is
extension have not changed in the three months since February 14, as Coventry's objections rerr un
pending before Judge Marrero." Dkt. No. 130 (Letter from K. Brown to Hon. Pitman) at 2. he
Court entered that extension as well. See Dkt. No. 132 (May 20, 2019 Order).

        During the July 19, 2019 discovery conference, counsel for Coventry noted for the Cc lrrt
that the circumstances of the case still had not changed, and relayed the parties' plan to proprn ~ a
further extension upon the earlier of (a) receiving a decision from Judge Marrero, or (b) rr d-
August. Approximately one month has passed, and Coventry's objections remain pending beJ re
Judge Marrero. Meanwhile, Coventry has submitted Hague Convention requests to the Court, er
the Court's order following the July 19 conference. See Dkt. No. 138 (July 19, 2019 Ord Ir).
Because the circumstances that led the parties to seek the previous extensions remain largely he
same, the parties respectfully request a four-month extension of the existing case deadlines. ' be
parties jointly propose the following schedule:

 Event                             Current Date 1                   Proposed Date
 Requests for Admission to be      September 16, 2019               January 16, 2020
 served
 Close of fact discovery           October 16, 2019                 February 17, 2020
 Expert reports due (for party     November 25, 2019                March 25, 2020
 bearing the burden of proof)
 Rebuttal expert reports           December 23, 2019                April 23, 2020
 Close of expert discovery         January 31, 2020                 June 1, 2020
 Deadline for parties to attend    February 14, 2020                June 15, 2020
 settlement conference

      Finally, the parties recognize that a further extension to the case schedule may be necess ry
depending upon (a) the timing of Judge Marrero's ruling on Coventry's objections, and (b) lhe
amount of time it takes to process and resolve Coventry's requests under the Hague Conventi ~n.

1
    See Dkt. No. 132 (May 20, 2019 Order).
      Case 1:17-cv-07417-VM-HBP Document 142 Filed 08/19/19 Page 3 of 3
        Case 1:17-cv-07417-VM-HBP Document 141 Filed 08/16/19 Page 3 of 3
Hon. Henry Pitman
August 16, 2019
Page 3

The parties believe, however, that the appropriate course is to consider those issues only if     d
when it becomes necessary to do so.

        We appreciate your attention to these matters and will be prepared to address them furt
if helpful, at the Court's convenience.


                                             Respectfully submitted,


                                              ~Jb~
                                                U
                                             Kenneth J. Brown

cc:    Counsel of Record
